Exhibit 10.29

SECOND AMENDMENT OF LEASE

THIS SECOND AMENDMENT is made and entered into this 31st day of October, 2011,
by and between the NWP Building 4 LLC (“Landlord”) and LeMaitre Vascular, Inc.
(“Tenant”).

WITNESSETH

WHEREAS, Landlord’s predecessor-in-interest, the Trustees of Northwest
Associates, and Tenant originally entered into a lease dated March 23, 2010, as
amended by a First Amendment of Lease (the “First Amendment”) dated
September 14, 2010 (as amended, the “Lease”) with respect to certain portions of
the building (the “Building”) located at 53 Second Avenue, Burlington, MA; and

WHEREAS, pursuant the Lease, the Premises initially consist of a portion of the
Building measuring approximately 17,617 rentable square feet, with the Premises
to expand on July 1, 2013 (such date being the “Expansion Date” as defined in
Section 1.1 of the Lease) to consist of the entire Building and measuring
approximately 27,289 rentable square feet; and

WHEREAS, commencing on November 1, 2011 (the “Early Addition Date”), the parties
wish to expand the Premises by adding approximately 4,312 rentable square feet
(the “Additional Premises”) so that in total the Premises shall then measure
approximately 21,929 rentable square feet (with the Premises later to expand on
the Expansion Date to the entire Building).

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
for other valuable consideration, the Lease is hereby modified and amended as
follows:

1. Effective as of the Early Addition Date, the Premises shall be enlarged by
the inclusion of the Additional Premises. For all purposes under the Lease (as
amended hereby), effective as of the Early Addition Date, all references in the
Lease to the “Premises” shall mean the currently existing Premises and the
Additional Premises, collectively, and the Premises shall consist of
approximately 21,929 rentable square feet in the Building, all as shown on
Exhibit A-1, attached hereto.

2. Effective as of the Early Addition Date, the definitions contained in
Section 1.1 of the Lease (as amended by the First Amendment) regarding the
Premises, Rentable Floor Area of the Premises, Annual Fixed Rent Rate, Monthly
Fixed Rent Rate, and Tenant’s Percentage, shall be deleted in their entirety and
replaced by the following:

 

Premises:    i) for the period of time from the Commencement Date to the day
prior to the Early Addition Date: A portion of the Building consisting of
approximately 17,617 rentable square feet, as shown on Exhibit A attached to the
First Amendment of Lease, (ii) for the period of time from the Early Addition
Date to the day prior to the Expansion Date, a portion of the Building
consisting of approximately 21,929 rentable square feet, as shown on Exhibit A-1
attached to the Second Amendment of Lease and (iii) from and after the Expansion
Date, the entire Building consisting of approximately 27,289 rentable square
feet.



--------------------------------------------------------------------------------

Rentable Floor

     

Area of Premises:

   (i) for the period of time from the Commencement Date to the day prior to the
Early Addition Date: approximately 17,617 rentable square feet (ii) for the
period of time from the Early Addition Date to the day prior to the Expansion
Date: approximately 21,929 rentable square feet, and (iii) from and after the
Expansion Date, approximately 27,289 rentable square feet.      

Annual Fixed Rent Rate:

   Commencement Date –       the day prior to the Early Addition Date:    $
140,940.00       Early Addition Date – the day prior to the Expansion Date    $
175,428.00       Expansion Date – Expiration Date:    $ 218,304.00   

Monthly Fixed Rent Rate:

   Commencement Date –       the day prior to the Early Addition Date:    $
11,745.00       Early Addition Date – the day prior to the Expansion Date    $
14,619.00       Expansion Date – Expiration Date:    $ 18,192.00   

Tenant’s Percentage:

   The ratio of the Rentable Floor Area of the Premises to the total rentable
floor area of the Building, which shall (i) for the period of time from the
Commencement Date through the day prior to the Early Addition Date shall
initially be deemed to be Sixty-Four and Fifty-Six One Hundredths percent
(64.56%), (ii) for the period of time from the Early Addition Date through the
day prior to the Expansion Date shall initially be deemed to be Eighty and
Thirty-Six One Hundredths percent (80.36%) and (iii) for the period of time from
and after the Expansion Date, shall be One Hundred percent (100%).         

3. At the present time, the Premises shall not be separately demised from the
remainder of the Building which is not currently part of the Premises (the
“Vacant Space”). In the event that Landlord elects to lease and/or license all
or a portion of the Vacant Space, then to the extent Landlord reasonably
determines necessary, Tenant shall, at Tenant’s cost, perform such work as is
appropriate to separately demise the Premises from the Vacant Space. In the
event that the parties agree that Landlord shall perform such demising work,
Landlord shall have access to the relevant portions of the Premises to perform
such demising work during normal business hours, and Tenant shall cooperate with
Landlord’s reasonable requirements in connection with such work.

4. The recitals set forth above are hereby incorporated by reference.
Capitalized terms used herein without definition shall have the meanings
ascribed to them in the Lease. As modified herein, all of the terms, conditions,
and provisions of the Lease are ratified and confirmed and shall continue in
full force and effect.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Second Amendment
of Lease under seal as of the date first written above.

 

LANDLORD:

NWP BUILDING 4 LLC,

a Massachusetts limited liability company

  By:   NW ASSOCIATES LLC, its sole Manager   By:  

/s/ Rodger P. Nordblom

  Print Name: Rodger P. Nordblom   Title: Manager   By:  

/s/ Adele Olivier

  Print Name: Adele Olivier   Title: Manager   By:  

/s/ Peter C. Nordblom

  Print Name: Peter C. Nordblom   Title: Manager TENANT: LEMAITRE VASCULAR, INC.
By:  

/s/ Trent G. Kamke

Print Name: Trent G. Kamke Print Title: Senior VP - Operations

 

3



--------------------------------------------------------------------------------

EXHIBIT A-1

The Premises

 

LOGO [g263538g67b29.jpg]